Citation Nr: 1501811	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-30 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to a disability rating higher than 10 percent for right wrist tendonitis.

3.  Entitlement to a disability rating higher than 10 percent for the residuals of a right elbow fracture.

4.  Entitlement to an initial disability rating higher than 30 percent prior to February 16, 2013, and higher than 50 percent thereafter for major depressive disorder (MDD).

5.  Entitlement to service connection for right wrist carpal tunnel syndrome (CTS), including as secondary to other service-connected disabilities.

6.  Entitlement to service connection for status post SLAP repair of torn rotator cuff of the right shoulder, including as secondary to other service-connected disabilities.

7.  Entitlement to service connection for a left shoulder disability, including as secondary to other service-connected disabilities.

8.  Entitlement to service connection for a lumbar spine disability.

9.  Entitlement to service connection for a cervical spine disability.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for sleep apnea, including as secondary to other service-connected disabilities.

12.  Entitlement to service connection for a head injury.

13.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 








INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1976 to January 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a December 14, 2014, letter, the Veteran asserted that he is entitled to an earlier effective date for the award of service connection for MDD, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for right wrist carpal tunnel syndrome, bilateral shoulder disabilities, cervical and lumbar spine disabilities, headaches and head injury are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's GERD manifests with persistently recurrent epigastric distress, pyrosis, nausea, regurgitation, and chest and substernal pain, and is productive of considerable impairment in health.

2.  His right wrist tendonitis manifests as painful and limited motion but without ankylosis, and with a weakened grip strength.

3.  The residuals of right elbow fracture manifest with pain and a noncompensable range of reduced motion, and with episodes of locking.

4.  For the period prior to February 16, 2013, the Veteran's MDD manifests as occupational and social impairment with reduced reliability and productivity; thereafter, his MDD manifests as occupational and social impairment with deficiencies in most areas.

5.  The Veteran's MDD has prevented him from obtaining and maintaining substantial gainful employment since July 22, 2014.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 30 percent rating for the GERD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, DC 7346 (2014).

2.  The criteria for an increased rating for right wrist tendonitis have not been met; but, the criteria for referral for an extraschedular rating for right wrist tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 3.400(o), 4.1, 4.3, 4.7, 4.45, 4.59, 4.71a, DCs 5214, 5215 (2014).

3.  The criteria for an increased rating for residuals of right elbow fracture have not been met; but, the criteria for referral for an extraschedular rating for residuals of right elbow fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 3.400(o), 4.1, 4.3, 4.7, 4.45, 4.59, 4.71a, DC 5206, 5213 (2014).

4.  The criteria for a higher initial rating of 50 percent prior to February 16, 2013, and of 70 percent thereafter, are met for MDD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9434.

5.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In July 2010, June 2011, July 2011, and September 2011, the Veteran was provided with the requisite notice as to the evidence and information needed to substantiate his claims.  38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations to in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran alleges that his elbow has not been adequately examined by VA, and that the VA examiner did not properly test his true range of motion or consider DeLuca factors.  He has not alleged what the examiner should have done, or what he did that was inappropriate during the examination.  His September 2010 letter, presumably addressing the September 2010 VA examination, seems to focus on the examiner's attitude, which is beyond the control of the Board, and which is insufficient to find an examination report inadequate.  Further, there are later examinations that the Veteran has not questioned, and which the Board is placing more reliability on than on the September 2010 examination.  To the extent that the Veteran has a problem with the examiner's opinion regarding service connection of a shoulder disability, that matter is remanded for further development.  The Board does not find him to be prejudiced by this examination report, and he has not adequately alleged that there was prejudice, nor the manner in which he has been harmed.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran's claims for increased ratings for his service-connected GERD, right wrist, and right elbow were received in June 2010.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the evidence dated from June 2009 through the present will be considered when determining the appropriate rating for this time period.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2014).  The Veteran's claim for a higher initial rating for major depression disorder arises from his disagreement with the initial rating assigned.  Under these circumstances, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of a "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  This practice has been extended to all increased-rating claims.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

GERD

The Veteran's GERD is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, DC 7346, which pertains to hiatal hernia.  He argues that he has frequent bouts of acid reflux and nausea after nearly every meal, as well as chest pains and regurgitation.

Under DC 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2014).

After reviewing the evidence, the Board finds the Veteran is entitled to a 30 percent rating.  Records show that he has complained of chest, substernal, or shoulder pain that has been attributed to his GERD for many years.  In June 2010, his GERD was noted to be stable.  At the July 2010 VA examination, he complained of daily nausea and pyrosis, and weekly regurgitation.  He did not have dysphagia.  His overall health was found to good, and he did not have hematemesis or anemia.  In October 2012, the VA examiner indicated he had persistently recurrent epigastric distress, with reflux, nausea, and heartburn.  He did not have anemia.  His symptoms were essentially the same at the March 2013 VA examination, although episodes of epigastric distress had decreased.  A March 2014 esophageal manometry showed minimal acid reflux, and that he had normal esophageal peristalsis with complete bolus transit.  At the July 2014 VA examination, he again had chest pain, tightness in the shoulder, pyrosis, regurgitation, and sleep problems.  The Board finds these symptoms are productive of considerable impairment of health, and that he is entitled to a higher 30 percent rating.

The Board also has considered whether his symptoms warranted an even higher 60 percent rating, but find they do not.  His health is not severely impaired by GERD.  VA treatment records note he had a colonoscopy in June 2009, which did not raise any concerns.  He has not had weight loss, weighing 270 pounds in October 2009, and 291 pounds in August 2014.  The evidence does not show vomiting or hematemesis, and the Veteran has not so alleged.  The record suggests that he developed normocytic anemia in or around May 2014, despite the absence of melena and hematochezia, and despite having normal iron levels in February 2014.  He was given stool cards and referred for a colonoscopy in May 2014, but the record does not contain the results, or indicate whether he had developed anemia as a result of GERD.  The Board does not find it necessary to remand this issue for a determination on the anemia, as there is no suggestion that he also has melena, and he has not alleged.  The record does not show that GERD significantly interfered with his employment, and he mainly complained of regurgitation and reflux occasionally with lifting.  In sum, the evidence more closely approximates the criteria for a 30 percent rating, as GERD causes considerable impairment in health rather than severe impairment.  As his symptoms have been consistent throughout the appeal period, this rating will take effect as of the date of receipt of his claim in June 2010.

Right Wrist Tendonitis

The Veteran's right wrist is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5024, which pertains to tenosynovitis.  He argues that he has constant pain that is not alleviated by medication, as well as swelling.  He argues that he has a reduced range of motion and weakness in the wrist and hand.

Under DC 5024, tenosynovitis of a joint is rated based on limitation of motion of the affected parts, in the same manner as degenerative arthritis.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis is rated under DC 5003, which provides that degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id.  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2014). 

Limited motion of the wrist is rated under DC 5215.  38 C.F.R. § 4.71a (2014).  Dorsiflexion less than 15 degrees warrants a 10 percent rating.  Palmar flexion limited in line with the forearm warrants a 10 percent rating.  In order to warrant a higher rating, the evidence must show ankylosis.  38 C.F.R. § 4.71a, DC 5214 (2014).

The Veteran's worst range of motion measurements were taken during the July 2014 VA examination, when he only had 10 degrees of extension (dorsiflexion).  This corresponds to a 10 percent rating.  The evidence does not show that he has ankylosis, or that his range of motion is so limited so as to effectively qualify as ankylosis.  His worst palmar flexion was to 60 degrees, again at the July 2014 VA examination.
 
The Board considered whether the Veteran had additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  However, although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  The evidence shows that he has functional loss-less movement than normal-but the next higher rating requires ankylosis, which the evidence does not show.  Therefore a higher rating is not available for the wrist under the Rating Schedule.  He does have additional symptoms that are not contemplated by the Rating Schedule, and which are discussed in detail in the Extraschedular Consideration section, below.

Right elbow

The Veteran's right elbow is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5206, which pertains to limitation of flexion of the forearm.  He argues that he experiences constant pain and has frequent flare ups, including swelling.  He also argues that his functional loss has not been adequately considered.

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  

Under DC 5206, flexion limited to 110 degrees warrants a 0 percent rating.  Flexion to 100 degrees warrants a 10 percent rating.  Flexion to 90 degrees warrants a 20 percent rating.  Flexion to 70 degrees in the major extremity warrants a 30 percent rating; in the minor extremity warrants a 20 percent rating.  Flexion to 55 degrees in the major extremity warrants a 40 percent rating; in the minor extremity warrants a 30 percent rating.  Flexion to 45 degrees in the major extremity warrants a 50 percent rating; in the minor extremity warrants a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5206 (2014).  

The Veteran's worst range of motion measurements were taken during the July 2014 VA examination, when his flexion was reduced to 135 degrees.  The record shows that he has always been able to fully extend his elbow.  The evidence does not show that his range of motion was further reduced due to pain or after repeated testing.  

The Board acknowledges the Veteran's complaints of constant pain and frequent flare ups, but the evidence does not show that his range of motion has been significantly impacted by these symptoms.  When functional loss is present, it is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Functional loss must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain alone does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see also 38 C.F.R. § 4.40 (2014).  The evidence does not show this to be the case.  The Veteran has argued that his functional loss was not adequately addressed by the VA examination, although he does not specify which one.  The July 2014 VA examiner opined that pain and weakness would likely occur after repeated use of the joint, and that flare ups could cause additional loss of motion, but he was unable to determine the level of that additional loss without resorting to speculation.  The Veteran has not made any allegations regarding additional loss during flare ups, and the record does not suggest that his flexion was ever reduced to 90 degrees or less.  

The record shows he had reduced supination, to 75 degrees, at the September 2010 VA examination, but that he did not have any impairment of supination or pronation at the October 2012 or July 2014 VA examinations.  Normal supination is to 85 degrees.  38 C.F.R. § 4.71a, Plate I (2014).  Limited supination is rated under DC 5213, which provides for a 10 percent rating to be assigned when supination is reduced to 30 degrees or less.  38 C.F.R. § 4.71a, DC 5213 (2014).  As his worst supination measurement was to 75 degrees, he is not entitled to a higher rating under this code.

X-ray reports from October 2012 and July 2014 showed normal bony structures and no fractures or malalignment, respectively.  The evidence does not show that he has impairments of the radius, ulna, or flail joint, or that he has ankylosis, therefore DCs 5205 and 5209 through 5212 are not for application.

The Veteran does experience episodes of locking, which is not contemplated by the Rating Schedule, and which is discussed in more detail in the Extraschedular Consideration section, below.

Major Depressive Disorder (MDD) 

The Veteran's MDD is rated as 30 percent disabling prior to February 16, 2013, and as 50 percent disabling thereafter.  He argues that he is entitled to a higher rating, particularly prior to February 2013, as he was irritable and prone to angry outbursts, had sleep disturbances, reduced motivation, and isolating behavior.  He also has had suicidal ideation, but without intention of carrying it out.  

The criteria for evaluating MDD are found at 38 C.F.R. § 4.130, DC 9434 (2014).  

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

After review of the record, the Board finds the Veteran is entitled to a 50 percent rating prior to February 16, 2013.  In February 2012, he complained of irritability and anger, and he was eating more.  He reported sleep difficulties that drowsiness during the day.  He denied suicidal ideation.  He reported he maintained interest and enjoyment from his job, which he had held for a number of years, but that his supervisor irritated him.  In March 2012, it was noted that his irritability and "lack of caring" was increasing.  He was, however, pleasant and cooperative, and expressed no suicidal ideation.  His judgment was assessed as fair.  In April 2012, he reported losing motivation and interest in things.  He expressed suicidal ideation, but no plan or intent.  In July 2012, he reported having more trouble controlling his anger, and that he got very angry at his wife without provocation.  He was articulate and insightful, and denied any suicidal ideation.  In December 2012, he reported that he was isolating due to increased irritability, and that he was trying to utilize anger management techniques.  He did not have any suicidal ideation.  

The Board finds the above symptoms result in occupational and social impairment with reduced reliability and productivity, which warrants a 50 percent rating.  A 70 percent rating is not warranted for this time period, as the evidence does not show deficiencies in most areas.  Indeed, the record shows he has a good relationship with his wife and his daughter, and there is nothing to suggest his symptoms have significantly impacted any familial relationships.  His symptoms likely lead to some difficulties working, but there is no indication that his employment or work relationships were significantly impacted by his symptoms during this time period.  His judgment was essentially intact, and thinking was logical and coherent.  

The Board finds he is entitled to a 70 percent rating starting from February 16, 2013, the date of the VA examination.  At the examination, he exhibited symptoms of depressed mood, chronic sleep impairment, mild memory loss, flattened affect, and disturbance of mood.  The examiner noted he had psychomotor retardation, although his thought processes were logical.  The examiner indicated that his symptoms and the course of his illness had progressed, and his diagnosis was upgraded from adjustment disorder to major depressive disorder.  A February 2013 VA treatment note showed the Veteran's irritability and anger were increasing, and that he was finding himself making hurtful comments to his wife, causing him to feel regretful.  He indicated that he was happier isolating, but realized that was not healthy and so made an effort to minimize that behavior.  In April 2013, he reported that he was taking frustrations out on his co-workers and his wife.  He wondered if it would be better if he were dead.  In May 2013, he reported seeing a hallucination that looked like a ghost, and that he sometimes sees shadowy figures in his room at night.  In September 2013, his isolating and avoidance behavior was increasing.  His sleep troubles were exacerbating his irritability, and also causing concentration and memory troubles.  He reported having angry outbursts that caused him to feel guilty.  In July 204, he angrily swept everything off the kitchen counter.  The Board finds these symptoms result in occupational and social impairment with deficiencies in most areas, and that he is entitled to a 70 percent rating for the period starting from February 16, 2013.

The Board does not find that a 100 percent rating is warranted at any time, as the Veteran has not had total occupational and social impairment as a result of his MDD.  Indeed, as mentioned above, the record shows a good relationship with his wife and daughter.  He reports a good relationship with his siblings.  He also has a friend from work.  Further, although he physically acted out when knocking all the items off the counter, there is nothing in the record to suggest that he has been physically aggressive or violent towards people or animals, or that he has had any involvement with law enforcement.  The record does not indicate that the reported hallucinations are persistently experienced.  He has consistently been articulate and insightful as to the impact his symptoms have on his life.  In short, while his symptoms interfere with most aspects of his life, they do not cause total social and occupational impairment.

Extraschedular Consideration

The Board considered whether this claim should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (2014), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's GERD is manifested by symptoms of frequent nausea, or epigastric distress, reflux, chest and substernal pain, regurgitation, pyrosis, and occasional sleep disruption.  No additional symptoms were alleged or were found.  The Board notes that additional symptoms that are not specifically listed in the Rating Schedule would still be taken into consideration when determining whether the symptoms caused considerable or severe impairment in health, however, in this case, his specific symptoms were listed among the criteria, except for his sleep disruption.  The Board notes he is being compensated for sleep disruption through his MDD, which also causes sleep impairment.  Additional compensation for sleep impairment due to GERD, via an extraschedular rating, would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2014).  As all of his symptoms are contemplated by the Rating Schedule, and sleep impairment is compensated under DC 9434, referral for extraschedular consideration is not warranted.  The Board also notes that his GERD has not caused marked interference with employment or frequent hospitalizations.

His reported symptoms of MDD - and more importantly their consequent effect - are contemplated by the schedular rating criteria.  His symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9434 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning his 50 and 70 percent staged ratings.  Referral for extraschedular consideration for MDD is not warranted.

The Veteran's service-connected right wrist and right elbow disabilities manifest with symptoms that are not contemplated by the rating schedule.  In August 2014, VA treatment records note he had a weakened grip of the right hand as well as tremors and occasional swelling.  In July 2014, the Veteran reported that his elbow locks.  These symptoms reportedly interfere with employment, although it is unclear to what extent.  The record shows the Veteran reported to his psychologist in October 2013 that his supervisor was threatening termination due to the number of absences he had taken.  Accordingly, these two disabilities will be referred for extraschedular consideration, as discussed in the Remand section, below.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2014).  

The Veteran has four service-connected disabilities: GERD, which is raised to 30 percent disabling in this decision; right wrist disability, rated as 10 percent disabling; right elbow disability, rated as 10 percent disabling; and MDD, rated as 50 percent disabling prior to February 16, 2013, and 70 percent disabling thereafter.  His combined disability rating is 70 percent prior to February 16, 2013, and 80 percent thereafter.  38 C.F.R. § 4.25 (2014).  He therefore meets the criteria for schedular consideration of entitlement to a TDIU.  Records indicate he retired on July 22, 2014.

The October 2014 VA examiner opined that MDD causes continuous and serious subjective distress and irritability, fatigue, and withdrawal.  It also causes problems with concentration, retention of new information, and application of new information.  He indicated the Veteran's skills for seeking, obtaining, and maintaining employment are significantly impacted.  The Board notes the Veteran completed two years of college, but it does not appear that he has the ability to obtain and maintain substantial and gainful employment due to his MDD.  Accordingly, a TDIU is warranted.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran alleges that his sleep apnea has been caused by his service-connected right wrist and elbow, or his service-connected GERD.  He argues that his sleep is disturbed by pain and by acid reflux, and he submitted an internet article in support of his claim.

The record shows the Veteran was diagnosed with sleep apnea in or around September 2008.  The record does not reveal any sleep apnea symptoms in his service treatment records, and he does not allege that it incepted during service.  He submitted an August 1994 treatment record pertaining to diabetes treatment, which indicated he was fatigued, as support for his claim.

The January 2012 VA examiner opined against a relationship between any of his service-connected disabilities and sleep apnea.  He indicated that obstructive sleep apnea, which the Veteran has, is a result of upper airway resistance that causes decreased blood oxygenation that leads to unrestful and nonrestorative sleep.  He said that there was no medical basis to support the notion that GERD or right wrist/elbow disabilities resulted in increased upper airway resistance, therefore sleep apnea was not caused or aggravated by these disabilities.

The Veteran submitted an internet article in support of his contention that GERD has caused or aggravated sleep apnea, entitled "Are GERD and Sleep Apnea Related?" (http://www.webmd.heartburn-gerd/news/20031013/are-gerd-sleep-apnea-related).  This article reports that some researchers had hypothesized that GERD caused sleep apnea, but that studies were not confirming a clear relationship between the two disabilities.  Generally, an attempt to establish a medical nexus by reference to generic information in a medical journal article is too general and inconclusive.  Mattern v. West, 12 Vet. App. 222 (1999).  Here, the article does not support the Veteran's contention, and instead sheds doubt on the theory.  

The Board acknowledges the Veteran's argument that there is a relationship.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran's lay testimony is not competent to relate his sleep apnea to his service-connected disabilities.  Although the Veteran observed that his service-connected disabilities led to disrupted sleep, the causes of sleep apnea are not within the ordinary knowledge a lay person.  This Veteran has not demonstrated any special training or experience that would allow him to identify the etiology of his sleep apnea.  The similarities between his sleep apnea symptoms and those caused by his right wrist/elbow and GERD may be relevant to an expert considering potential causes of the Veteran's current condition.  However, lay observation of these similarities alone is not competent evidence of causation.  Indeed, this theory was investigated by a physician, who opined it was less likely.  Jandreau, supra.

As there is no competent evidence connecting sleep apnea to GERD or to his right wrist/elbow disabilities, the preponderance of the evidence weighs against the claim, and it must be denied.


ORDER

A 30 percent rating for GERD is granted.

The claim of entitlement for an increased rating for right wrist tendonitis is denied.

The claim of entitlement for an increased rating for the residuals of a right elbow fracture is denied.

A 50 percent rating prior to February 16, 2013, and 70 percent thereafter, for MDD is granted.

A TDIU is granted effective from July 22, 2014.

The claim of entitlement to service connection for sleep apnea is denied.









REMAND

As discussed above, the Board is referring the Veteran's right wrist and elbow to the Director of the Compensation and Pension Service for consideration of whether an extraschedular rating is appropriate for those disabilities.

The Veteran's remaining service connection claims must be remanded for further development.  Primarily, it does not appear that the Veteran's service treatment records (STRs) are complete.  There is a hand-written notation on the first page of his STRs questioning whether they are complete.  Additionally, the Veteran has alleged that he injured himself falling from a fire truck in 1977, and that he fractured his wrist at that time, as well as injured his neck, low back, and bilateral shoulders.  His STRs do not mention this sort of accident, but do show that he injured his wrist and fractured his elbow when he fell playing softball in or around March 1977.  Because additional records could prove relevant for these claims, an additional search for STRs, including any inpatient or hospital treatment, should be obtained. 

In regard to his claim to service connect right wrist carpal tunnel syndrome (CTS), a supplemental medical opinion should be obtained.  The September 2013 VA examiner opined that his right wrist CTS was not caused by his right wrist tendonitis or the residuals of his fractured right elbow, reasoning that he had other risk factors for developing CTS (including diabetes, obesity, and occupational risk factors), and that he had CTS in both the right and the left wrists.  He did not address the medical evidence showing numbness in the right hand dating back to the 1980's, and that his right hand CTS developed prior to left hand CTS.  Further, physicians in January 1989 and December 1997 both noted his fractured elbow as possible contributors to numbness in the right hand.  A supplemental opinion addressing this evidence, and whether service-connected disabilities aggravated his right wrist CTS, should be obtained.

In regard to his right shoulder, a supplemental medical opinion should be obtained.  His chiropractor drafted a positive nexus opinion in December 2011, indicating that the Veteran's right shoulder SLAP tear resulted from the fall from the fire truck in 1977.  He did not support his opinion with citations to the evidence or with accepted medical knowledge, and instead made a conclusory statement, which is insufficient for service connection.  This opinion was not considered by the February 2013 VA examiner, who opined against a relationship and instead opined that the SLAP tear was a result of degeneration.  As with the private physician, this examiner did not fully support his opinion with explanatory rationale, and so a supplemental opinion should be obtained.

An additional medical opinion is also required for the left shoulder service-connection claim.  The January 2012 VA examiner attributed left shoulder diagnoses to a 2011 employment-related injury.  He did not discuss the Veteran's history of pain in the left shoulder since at least the 1990's, nor the June 2000 VA examiner's notation that the service-connected right upper extremity disabilities cause him to use the left upper extremity more.  That examination report notes left biceps tendonitis, but does not specifically attribute it to the right wrist and elbow.  Accordingly, an updated opinion should be obtained.

In regard to his low back and neck, medical opinions have not yet been obtained.  The Veteran alleges that the 1977 accident injured his cervical and lumbar spine, and that he has had pain since about that time.  Records show a diagnosis of back strain in 1979, two years after separation from service, and various complaints and diagnoses made in the 1990's.  Accordingly, he should be provided VA examinations for opinions on whether these disabilities are related to service.

In regard to headaches and a head injury, the Veteran has not been examined in regard to these claims.  The record shows the Veteran has complained of headaches over the years, at least since the 1980's, when they were attributed to vascular problems and to muscle tension.  A June 2011 MRI showed nonspecific white matter giotic foci, which, it was noted, could be attributed to trauma, among other things.  He has not been diagnosed with traumatic brain injury (TBI), but it is unclear if he has ever been specifically tested for that.  His private chiropractor opined in December 2011 that the Veteran likely suffered a whiplash type of injury, which causes neck pain and headaches, but he did not cite the evidence that led him to that conclusion.  His mental health provider has suggested that headaches are caused or aggravated by his service-connected MDD.   On remand, he should be provided a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's service-connected right wrist and right elbow disabilities to the Director of the Compensation Service for consideration of whether an extraschedular rating is appropriate.  Ensure that all appropriate notification is sent to the Veteran and his representative in connection with this directive.

2.  Make another attempt to obtain additional STRs, including making a request for all records of inpatient or hospital treatment.  If unable to locate, properly notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After receipt of additional records, make arrangements to obtain a supplemental medical opinion on whether it is as likely as not (50 percent probability) that the Veteran's service-connected right wrist and elbow disabilities aggravated the Veteran's right wrist carpal tunnel syndrome(CTS) - that is, caused a permanent increase in severity that was beyond the normal progression of the disease or condition.  The examiner is asked to review the medical records prior to opining, and to support all rendered opinions with explanatory rational, i.e., with citations to evidence in the record and to accepted medical knowledge.  

The September 2013 VA examiner opined, in part, that the presence of CTS in both wrists weighed against a relationship between the right CTS and his service-connected right wrist and elbow disabilities.  He did not address whether the development of right CTS, first noted in June 2000, prior to the development of left CTS represented aggravation of the right CTS.  The examiner is asked to discuss whether it is as likely as not (50 percent or greater probability) that the right CTS or the right carpal tunnel was aggravated by the service-connected right wrist tendonitis and residuals of a fracture to the right elbow.

Although required to review the entire claims file, the following is highlighted for the examiner's benefit:

a.  STRs show in March 1977 that he fell and had a hyperextension type injury to the wrist, as well as a fracture to the radius.  His report of medical history upon separation does not note any incidents in service.

b.  He separated in January 1979.

c.  A January 1989 medical record notes numbness in the right hand and fingers, and the physician indicated he had a history of fracturing his elbow.

d.  A June 1997 VA record notes the Veteran had questionable carpal instability secondary to a fall, but that views of the bilateral wrist were normal.

e.  A December 1997 VA record notes the Veteran's right hand was numb, and the physician indicated he had a history of elbow troubles.  

f.  A June 2000 diagnostic test showed early development of right hand CTS, but not left hand CTS.  It does not appear that left hand CTS was diagnosed until September 2013.

To reiterate, the examiner is asked to opine on whether there is a 50 percent or greater probability that right wrist CTS was caused by the fall during service; or, caused by his right wrist tendonitis and/or residuals of right elbow fracture; or, aggravated (permanently increased in severity beyond the normal progression of the disease or condition) by his right wrist tendonitis and/or residuals of right elbow fracture.  All opinions must be supported with explanatory rationale.

4.  Make arrangements to obtain a supplemental medical opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's right and/or left shoulder disabilities were caused by an incident in service or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease or condition) by service-connected right wrist tendonitis and residuals of fracture to the elbow.  The examiner is asked to review the medical records prior to opining, and to support all rendered opinions with explanatory rational, i.e., with citations to evidence in the record and to accepted medical knowledge.  

Although required to review the entire claims file, the following is highlighted for the examiner's benefit:

a.  Right shoulder:  the Veteran alleges that he fell off a fire truck in 1977, and that this accident caused his right shoulder SLAP injury, either directly when he fell, or as a result of his right wrist tendonitis or residuals of right elbow fracture.  His STRs do not document an injury to the right shoulder, but this is not dispositive of the claim.  The February 2013 VA examiner attributed his right shoulder SLAP tear and DJD to normal degeneration due to his age, but did not address the Veteran's contentions that his shoulder pain has been present for many years, and that his service-connected wrist and elbow caused him to use his entire right upper extremity in an awkward fashion.  He argues that his job required heavy lifting, and that his right shoulder took the brunt of heavy lifting because his wrist and elbow could not.  

The record shows that he complained of right shoulder pain in November 2001 after possibly hyperextending it reaching downward for a low shelf at the grocery store.  He still had pain in July 2002, and it was questionably diagnosed as bursitis or tendonopathy.  September 2002 MRI and X-rays were "essentially" negative.  Bursitis was again diagnosed in April 2010, and he had the SLAP repair in May 2010.  In December 2011, his private chiropractor opined that his right shoulder disability was related to the 1977 fire truck accident, but did not support his opinion with sufficient explanation.

b.  Left shoulder: the Veteran alleges that his left shoulder disability was caused or aggravated by his service-connected right wrist and elbow disabilities, in that he compensated with his left arm for the disability of the right arm.  The record shows he had pain and numbness going back at least to October 1996, and was diagnosed with left biceps tendonitis in November 1996.  In February 2000, his physician attributed his pain to muscle.  The June 2000 VA examiner, in taking the Veteran's history, noted that he was using his left arm more, due to pain in the right, and that he had developed left biceps tendonitis, but he did not opine on whether the overuse resulted in the biceps tendonitis.  In December 2005, he injured his shoulder when lifting a computer, and was again diagnosed with biceps tendonitis.  In September 2011, he was diagnosed with left biceps tendon rupture after an on-the-job injury.  The January 2012 attributed left shoulder DJD to the September 2011 injury, without any discussion of his medical history.

To reiterate, the examiner is asked to opine on whether there is a 50 percent or greater probability that the right and/or left shoulder diagnoses were caused by the fall during service; or, caused by his right wrist tendonitis and/or residuals of right elbow fracture; or, aggravated (permanently increased in severity beyond the normal progression of the disease or condition) by his right wrist tendonitis and/or residuals of right elbow fracture.  All opinions must be supported with explanatory rationale.

5.  Schedule the Veteran for an examination of the spine for medical opinions on whether it is as likely as not (50 percent or greater probability) that any diagnosis is related to service or caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease or condition) by service-connected right wrist tendonitis and residuals of fracture to the elbow.  The examiner is asked to review the claims file and to provide explanatory rationale for all rendered opinions, that is, with citation to evidence in the record and accepted medical knowledge.

The Veteran alleges he injured his neck and low back in March 1977 when he fell from a fire truck, and that he has had pain since that time.  His STRs do not document such an accident, or complaints of neck or back pain, but these facts alone are not dispositive of his claim.  He also alleges that a January 2014 chest X-ray, which shows an old fracture to one of his ribs, supports his theory that the accident in service was more serious than described in the records, and that this fractured rib led to his neck and low back disabilities.

While required to review the entire claims file prior to the examination, the following information is highlighted for the examiner's benefit:

a.  A September 1983 medical record indicates the Veteran had back strain in 1979, but it does not specify which portion of the spine was affected.

b.  Low back: In August 1990, he was diagnosed with mechanical low back pain.  In January 1997, he had pain after shoveling snow, and the impression was herniated disk versus strain.  In October 1998, he was diagnosed with strain, and a radiological report showed mild narrowing of the L4/5 vertebrae.  In October 2011, he was diagnosed with strain, and a November 2011 radiological report showed a bulge at the L5/S1 vertebrae.

c.  Neck: In October 1996, he had numbness in his left arm from his fingers to his neck, but a cervical spine series was negative.  A November 2011 radiological report showed minimal degenerative changes and degenerative disc disease.  In December 2011, the Veteran's private chiropractor opined that the accident in service caused a flexion injury, which caused his current problems, but he did not point to the evidence that led him to that conclusion.  In November 2013, the Veteran was diagnosed with cervical radiculopathy.  

To reiterate, the examiner is asked to opine on whether there is a 50 percent or greater probability that the lumbar and/or cervical spine diagnoses were caused by the fall during service.  The examiner is advised that the adjudicator ultimately is responsible for determining the credibility of the Veteran's lay statements, and is asked to consider and address his lay statements regarding causation.

6.  Schedule the Veteran for an examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's headaches are related to service or caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease or condition) by service-connected right wrist tendonitis, residuals of fracture to the elbow, or major depressive disorder (MDD).  The examiner is also asked to determine whether the Veteran has any residuals from a head injury, which is claimed to have occurred during service, and if so, whether it is as likely as not that the residuals are related to service.  The examiner is asked to review the claims file and to provide explanatory rationale for all rendered opinions, that is, with citation to evidence in the record and accepted medical knowledge.

The Veteran alleges he injured his head and neck in March 1977 when he fell from a fire truck, and that he has had pain since that time that also causes headaches.  His STRs do not document such an accident, or complaints of neck pain or headache, but these facts alone are not dispositive of his claim.  

While required to review the entire claims file prior to the examination, the following information is highlighted for the examiner's benefit:

a.  In September 1988, his headaches were attributed to both vascular and muscular causes.

b.  A January 2011 VA treatment note indicates that there were no acute intercranial findings, but there were mild microvascular ischemic changes.  In April 2011, it was noted an MRI was negative.

c.  A June 2011 radiological report showed nonspecific white matter giotic foci, that was noted could be a result of trauma.  

d.  There is no record of him being diagnosed with traumatic brain injury (TBI).

e.  His VA mental health provider has raised the issue that his service-connected acquired psychiatric disability-major depression disorder-is causing or exacerbating his headaches.

To reiterate, the examiner is asked to opine on whether the Veteran has residuals of a head injury.  The examiner is also asked whether there is a 50 percent or greater probability that headaches and/or the residuals of a head injury were caused by the fall during service; or caused by any of the Veteran's service-connected disabilities; or, aggravated by any of the Veteran's service-connected disabilities.  The examiner is advised that the adjudicator ultimately is responsible for determining the credibility of the Veteran's lay statements, and is asked to consider and address his lay statements regarding causation.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


